Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-17-2007

Rodriguez v. Comm of PA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4295




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Rodriguez v. Comm of PA" (2007). 2007 Decisions. Paper 51.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/51


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-77                                                       NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                    No. 07-4295

                                ________________

                           RAMON LUIS RODRIGUEZ,
                                                              Appellant

                                          v.

COMMONWEALTH OF PENNSYLVANIA, Philadelphia; CITY OF PHILADELPHIA;
        KELLY RINDONE and PARENT; TABITHA K. CASTLE

                    ____________________________________

                  On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                            (D.C. Civ. No. 07-cv-03109)
                     District Judge: Honorable John P. Fullam

                   ______________________________________

Submitted for Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                   Under Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                 December 13, 2007

      Before:   SLOVITER, FISHER AND HARDIMAN, CIRCUIT JUDGES

                        (Opinion Filed: December 17, 2007)

                            _______________________

                                   OPINION
                            _______________________

PER CURIAM

     This is an appeal from the District Court’s dismissal of Ramon Rodriguez’s
complaint under 28 U.S.C. § 1915(e). For the following reasons, we will summarily

affirm. See 3rd Cir. L.A.R. 27.4 and I.O.P. 10.6.

       In August, 2007 Ramon Luis Rodriguez filed a document in the District Court

which suggested that he was asserting violations of his constitutional rights by

Philadelphia police officers. The District Court granted Rodriguez the opportunity to file

an amended complaint. In response, Rodriguez filed a rambling document entitled

“Amend of Complaint”, in which he seems to allege violations of his constitutional rights

between May 2003 and February 2004 arising from his state arrest, prosecution and

conviction. Rodriguez also seems to take issue with a civil proceeding that occurred in

the Philadelphia Court of Common Pleas in 2005. The District Court dismissed the

action for failure to state a claim upon which relief may be granted pursuant to 28 U.S.C.

§ 1915(e)(2)(B).

       We agree with the District Court that Rodriguez has failed to state a valid claim.

Even under the most liberal construction of his pleadings, Rodriguez’s civil rights claims

relating to his arrest and conviction would be barred by the statute of limitations. See 42

P A. C ONST. S TAT. A NN. § 5524(1). (establishing a two-year statute of limitations for “any

action for assault, battery, false imprisonment, false arrest, malicious prosecution or

malicious abuse of process.”); see also Garvin v. City of Philadelphia, 354 F.3d 215, 219

(3d Cir. 2003) (section 1983 actions are governed by the statute of limitations of the state

in which the cause of action accrued). Further, we agree with the District Court that



                                              2
Rodriguez has made no cognizable claim relating to his 2005 civil lawsuit.

      Accordingly, because this appeal presents us with no substantial question, we will

summarily affirm the District Court’s order. See 3rd Cir. L.A.R. 27.4 and I.O.P. 10.6.




                                            3